                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 05/28/2021


 JANE DOE,

                             Plaintiff,                        No. 17-CV-1765 (RA)

                        v.                                   ORDER ADOPTING
                                                        REPORT & RECOMMENDATION
 JEFFREY GREEN,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

        On April 26, 2019, the Court granted Plaintiff’s motion for a default judgment as to

Defendant Jeffrey Green, concluding that Plaintiff had pleaded facts sufficient to support her

claim that Green violated her Eighth Amendment rights by sexually assaulting her in prison. See

Dkt. 125. The Court referred the matter to Magistrate Judge Ona T. Wang for an inquest into

damages and attorney’s fees. Id. Before the Court is Judge Wang’s well-reasoned report and

recommendation, which recommends that the Court award compensatory damages to Plaintiff in

the amount of $350,000, punitive damages in the amount of $200,000, and attorney’s fees and

costs in the amount of $39,042.51, for a total award of $589,042.51. See Dkt. 137.

       A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Parties may object to a

magistrate judge's recommended findings “[w]ithin 14 days after being served with a copy of the

recommended disposition.” Fed. R. Civ. P. 72(b)(2). “When the parties make no objections to the

Report, the Court may adopt the Report if ‘there is no clear error on the face of the

record.’” Smith v. Corizon Health Servs., No. 14-CV-8839 (GBD) (SN), 2015 WL 6123563, at
*1 (S.D.N.Y. Oct. 16, 2015) (quoting Adee Motor Cars, LLC v. Amato, 388 F. Supp. 2d 250, 253

(S.D.N.Y. 2005)).

       No party has filed objections to the report within the time period set out in Rule 72. The

Court has accordingly reviewed Judge Wang’s report for clear error, and found none. The report

is adopted in its entirety and Plaintiff is awarded the following: $350,000 in compensatory

damages, $200,000 in punitive damages, and $39,042.51 in attorney’s fees and costs.

       The Clerk of Court is respectfully directed to mail a copy of this order to Defendant

Green at 695 Chauncey Street, Brooklyn, NY 11207, to enter judgment against him, and—as all

other defendants were previously terminated— to close this case.

SO ORDERED.

 Dated:         May 28, 2021
                New York, New York
                                                    ________________________________
                                                    Ronnie Abrams
                                                    United States District Judge




                                                2
